33 So.3d 782 (2010)
Carol A. BUONANNO n/k/a Carol A. Murillo, Petitioner,
v.
Stephen P. BUONANNO, Respondent.
No. 5D10-376.
District Court of Appeal of Florida, Fifth District.
April 23, 2010.
Norman D. Levin of Norman D. Levin, P.A., Longwood, for Petitioner.
Alan C. Jensen, Jacksonville, for Respondent.
PER CURIAM.
Petition for Writ of Mandamus denied. See Fla. Pharmacy Ass'n, Inc. v. Strong, 604 So.2d 529 (Fla. 1st DCA 1992) (where private individual seeks mandamus to compel public official to perform duty, individual must first make express and distinct demand on public official to perform duty before remedy of mandamus will be considered).
PETITION DENIED.
PALMER, EVANDER and JACOBUS, JJ., concur.